Exhibit 10.2

 

(NEW HIRE)

 

SILICON GRAPHICS, INC.

AMENDED AND RESTATED

1996 SUPPLEMENTAL NON-EXECUTIVE EQUITY INCENTIVE PLAN

 

NON-STATUTORY STOCK OPTION GRANT AGREEMENT

 

Silicon Graphics, Inc., a Delaware corporation (“SGI”), has granted to the
Optionee named on the attached NOTICE OF GRANT OF STOCK OPTION AND GRANT
AGREEMENT (the “NOTICE”) which is incorporated herein by reference, an Option to
purchase the total number of shares of Common Stock and at the price determined,
both as set forth on the attached NOTICE included in this Option package, and in
all respects subject to the terms, definitions and provisions of the Amended and
Restated 1996 Supplemental Non-Executive Equity Incentive Plan (the “Plan”)
adopted by SGI which is incorporated herein by reference. The terms defined in
the Plan shall have the same defined meanings herein.

 

By accepting the NOTICE, Optionee acknowledges responsibility of reviewing the
terms of the Plan and the related prospectus, copies of which are included in
this Option grant package and also available at
http://www-finance.corp.sgi.com/stock or upon request from Employee Stock
Services (MS-645 or stock_support@sgi.com). Optionee further represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee further
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Plan.

 

1. Nature of the Option. This Option is a non-statutory option and is not
intended to qualify for any special tax benefits to the Optionee.

 

2. Exercise Price. The exercise price for each Share of Common Stock is as set
forth in the attached NOTICE.

 

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 7 of the Plan as follows:

 

(a) Right to Exercise.

 

  (i) Subject to subsection 3(a) (ii) and (iii), below, this Option shall be
exercisable, cumulatively, to the extent of twenty-five percent (25%) of the
Shares subject to the Option on the one year anniversary of the date of grant as
set forth in the attached NOTICE; thereafter the Shares subject to the Option
shall be exercisable to the extent of six and one-quarter percent (6.25%) of the
Shares subject to the Option every three months on each quarterly anniversary of
the date of grant.



--------------------------------------------------------------------------------

(ii) This Option may not be exercised for a fraction of a Share.

 

(iii) In the event of Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 7, 8, and 9
below.

 

(b) Method of Exercise. This Option shall be exercisable by written notice
signed by the Optionee and delivered to SGI’s Employee Stock Services group or
by using the electronic methods approved from time to time by Employee Stock
Services (currently www.optionslink.com). If an electronic exercise method is
not chosen, such notice shall be in the form of Exhibit A (Stock Exercise
Request) found at the Employee Stock Services’ website or upon request. The
exercise notice shall be accompanied by payment of the exercise price. The
Option shall be deemed to be exercised upon receipt by SGI of such written
notice accompanied by the exercise price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, the Shares shall be considered transferred to the
Optionee on the date on which the Option is exercised with respect to such
Shares.

 

4. Optionee’s Representations. In the event the shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Optionee shall,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company his or her Investment Representation Statement in the form of
Exhibit B, (available in Employee Stock Services) and shall read the applicable
rules of the Commissioner of Corporations attached to such Investment
Representation Statement.

 

5. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

(i) cash; or

 

(ii) check; or

 

(iii) surrender of other Shares of Common Stock of SGI of a value equal to the
exercise price of the shares as to which the Option is being exercised which, in
the case of shares acquired previously upon exercise of an option have been
owned by the Optionee for more than six (6) months on the date of surrender; or

 

(iv) delivery of a properly executed exercise notice together with such other
documentation as SGI and the broker, if applicable, shall require to effect a
cashless exercise of the Option and delivery to SGI of the sale proceeds
required to pay the exercise price.

 

-2-



--------------------------------------------------------------------------------

6. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 207 of
Title 12 of the Code of Federal Regulations (“Regulation G”) as promulgated by
the Federal Reserve Board. As a condition to the exercise of this Option, SGI
may require Optionee to make any representation and warranty to SGI as may be
required by any Applicable Law or regulation.

 

7. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee, he or she may, but only within three (3) months after the date he or
she ceases to be an Employee of the Company, exercise this Option to the extent
that he or she was entitled to exercise it at the date of such termination. To
the extent that he or she was not entitled to exercise this Option at the date
of such termination, or if he or she does not exercise this Option within the
time specified herein, the Option shall terminate.

 

8. Disability of Optionee. Notwithstanding the provisions of Section 7 above, if
Optionee is unable to continue his or her employment relationship with the
Company as a result of his or her Disability, the Optionee may, but only within
twelve (12) months from the date of such termination, exercise his or her Option
to the extent he or she was entitled to exercise the Option at the date of such
termination. To the extent that he or she was not entitled to exercise the
Option at the date of termination, or if he or she does not exercise such Option
within the time specified herein, the Option shall terminate.

 

9. Death of Optionee. In the event of the death of Optionee during the term of
this Option, the Option may be exercised, at any time within twelve (12) months
following the date of death, by Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent of the right to exercise that had accrued as of the date of death.

 

10. Transferability of Option. Unless otherwise determined by the Committee to
the contrary, this Option may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by the Optionee. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

11. Term of Option. This Option may not be exercised more than seven (7) years
from the date of grant of this Option, and may be exercised during such term
only in accordance with the Plan and the terms of this Option.

 

12. Taxation Upon Exercise of Option. Optionee understands that, upon exercise
of this Option, he will recognize income for tax purposes in an amount equal to
the excess of the then fair market value of the shares over the exercise price.
The

 

-3-



--------------------------------------------------------------------------------

Company will be required to withhold tax from Optionee’s current compensation
with respect to such income; to the extent that Optionee’s current compensation
is insufficient to satisfy the withholding tax liability, the Company may
require the Optionee to make a cash payment to cover such liability as a
condition of exercise of this Option. Upon a resale of such shares by the
Optionee, any difference between the sale price and the fair market value of the
shares on the date of exercise of the Option will be treated as capital gain or
loss.

 

13. Acceleration Upon Change of Control. Notwithstanding provisions of
Section 3(a) with respect to Option exercisability, in the event of a Change of
Control of SGI, this Option shall automatically become exercisable in full if,
within twenty-four (24) months after a Change of Control Date, (i) the Optionee
is involuntarily terminated by the Company or any successor company
(hereinafter, the “Employer”) without Cause or (ii) the Optionee voluntarily
resigns from the Employer for Good Reason.

 

14. Definitions. For purposes of Section 13, the terms “Cause,” “Change of
Control,” “Change of Control Date,” and “Good Reason” shall have the meanings
set out below:

 

(a) “Cause” means the termination of employment of an Optionee shall have taken
place as a result of:

 

(i) an act or acts of dishonesty undertaken by such Optionee and intended to
result in gain or personal enrichment of the Optionee, or

 

(ii) persistent failure to perform the duties and obligations of such Optionee
which is not remedied in a reasonable period of time after receipt of written
notice from the Employer, or

 

(iii) violation of confidentiality or proprietary information obligations to or
agreements entered into with the Employer, or

 

(iv) use, sale or distribution of illegal drugs on the Employer’s premises, or

 

(v) threatening, intimidating, or coercing or harassing fellow employees, or

 

(vi) the conviction of such Optionee of a felony.

 

(b) “Change of Control” of SGI means:

 

(i) the acquisition by any Person (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) as Beneficial
Owner (as such term is used in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of the outstanding shares of capital stock of SGI’s then outstanding
securities with respect to the election of the directors of the Board.

 

-4-



--------------------------------------------------------------------------------

(ii) During any period of three (3) consecutive years individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a Director of the Board subsequent to the date of the NOTICE
whose election, or nomination for election by SGI’s shareholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of any individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Board, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) shall be, for these purposes, considered as though such person were a
member of the Incumbent Board.

 

(c) “Change of Control Date” means the effective date of the Change of Control
or such date which the Board shall, by resolution, deem to be the Change of
Control Date.

 

(d) “Good Reason” for voluntary resignation means (i) the Employer reduces by
ten percent (10%) or more the Optionee’s compensation at the rate in effect
immediately prior to the Change of Control or (ii) without the Optionee’s
express written consent, the Employer requires the Optionee to change the
location of his or her job or office, so that he or she will be based at a
location more then fifty (50) miles from the location of his or her job or
office immediately prior to the Change of Control. For these purposes,
“Compensation” includes base salary, exclusive of bonus, incentive compensation
and shift differential, paid by the Employer as consideration for the Optionee’s
service.

 

-5-



--------------------------------------------------------------------------------

(RENEWAL)                            

 

SILICON GRAPHICS, INC.

AMENDED AND RESTATED

1996 SUPPLEMENTAL NON-EXECUTIVE EQUITY INCENTIVE PLAN

 

NON-STATUTORY STOCK OPTION GRANT AGREEMENT

 

Silicon Graphics, Inc., a Delaware corporation (“SGI”), has granted to the
Optionee named on the attached NOTICE OF GRANT OF STOCK OPTION AND GRANT
AGREEMENT (the “NOTICE”) which is incorporated herein by reference, an Option to
purchase the total number of shares of Common Stock and at the price determined,
both as set forth on the attached NOTICE included in this Option package, and in
all respects subject to the terms, definitions and provisions of the Amended and
Restated 1996 Supplemental Non-Executive Equity Incentive Plan (the “Plan”)
adopted by SGI which is incorporated herein by reference. The terms defined in
the Plan shall have the same defined meanings herein.

 

By accepting the NOTICE, Optionee acknowledges responsibility of reviewing the
terms of the Plan and the related prospectus, copies of which are included in
this Option grant package and also available at
http://www-finance.corp.sgi.com/stock or upon request from Employee Stock
Services (MS-645 or stock_support@sgi.com). Optionee further represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee further
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Plan.

 

1. Nature of the Option. This Option is a non-statutory option and is not
intended to qualify for any special tax benefits to the Optionee.

 

2. Exercise Price. The exercise price for each Share of Common Stock is as set
forth in the attached NOTICE.

 

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 7 of the Plan as follows:

 

(a) Right to Exercise.

 

(i) Subject to subsection 3(a) (ii) and (iii), below, this Option shall be
exercisable to the extent of six and one-quarter percent (6.25%) of the Shares
subject to the Option every three months on each quarterly anniversary of the
date of grant as set forth in the attached NOTICE.

 

(ii) This Option may not be exercised for a fraction of a Share.

 

-6-



--------------------------------------------------------------------------------

(iii) In the event of Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 7, 8, and 9
below.

 

(b) Method of Exercise. This Option shall be exercisable by written notice
signed by the Optionee and delivered to SGI’s Employee Stock Services group or
by using the electronic methods approved from time to time by Employee Stock
Services (currently www.optionslink.com). If an electronic exercise method is
not chosen, such notice shall be in the form of Exhibit A (Stock Exercise
Request) found at the Employee Stock Services’ website or upon request. The
exercise notice shall be accompanied by payment of the exercise price. The
Option shall be deemed to be exercised upon receipt by SGI of such written
notice accompanied by the exercise price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, the Shares shall be considered transferred to the
Optionee on the date on which the Option is exercised with respect to such
Shares.

 

4. Optionee’s Representations. In the event the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Optionee shall,
concurrently with the exercise of all or any portion of this Option, deliver to
SGI his or her Investment Representation Statement in the form of Exhibit B,
(available in Employee Stock Services) and shall read the applicable rules of
the Commissioner of Corporations attached to such Investment Representation
Statement.

 

5. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

(i) cash; or

 

(ii) check; or

 

(iii) surrender of other Shares of Common Stock of SGI of a value equal to the
exercise price of the shares as to which the Option is being exercised which, in
the case of shares acquired previously upon exercise of an option have been
owned by the Optionee for more than six (6) months on the date of surrender; or

 

(iv) delivery of a properly executed exercise notice together with such other
documentation as SGI and the broker, if applicable, shall require to effect a
cashless exercise of the Option and delivery to SGI of the sale proceeds
required to pay the exercise price.

 

6. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such

 

-7-



--------------------------------------------------------------------------------

Shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 207 of
Title 12 of the Code of Federal Regulations (“Regulation G”) as promulgated by
the Federal Reserve Board. As a condition to the exercise of this Option, SGI
may require Optionee to make any representation and warranty to SGI as may be
required by any Applicable Law or regulation.

 

7. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee, he or she may, but only within three (3) months after the date he or
she ceases to be an Employee of the Company, exercise this Option to the extent
that he or she was entitled to exercise it at the date of such termination. To
the extent that he or she was not entitled to exercise this Option at the date
of such termination, or if he or she does not exercise this Option within the
time specified herein, the Option shall terminate.

 

8. Disability of Optionee. Notwithstanding the provisions of Section 7 above, if
Optionee is unable to continue his or her employment relationship with the
Company as a result of his or her Disability, the Optionee may, but only within
twelve (12) months from the date of such termination, exercise his or her Option
to the extent he or she was entitled to exercise the Option at the date of such
termination. To the extent that he or she was not entitled to exercise the
Option at the date of termination, or if he or she does not exercise such Option
within the time specified herein, the Option shall terminate.

 

9. Death of Optionee. In the event of the death of Optionee during the term of
this Option, the Option may be exercised, at any time within twelve (12) months
following the date of death, by Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent of the right to exercise that had accrued as of the date of death.

 

10. Transferability of Option. Unless otherwise determined by the Committee to
the contrary, this Option may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by the Optionee. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

11. Term of Option. This Option may not be exercised more than seven (7) years
from the date of grant of this Option, and may be exercised during such term
only in accordance with the Plan and the terms of this Option.

 

12. Taxation Upon Exercise of Option. Optionee understands that, upon exercise
of this Option, he will recognize income for tax purposes in an amount equal to
the excess of the then fair market value of the shares over the exercise price.
The Company will be required to withhold tax from Optionee’s current
compensation with respect to such income; to the extent that Optionee’s current
compensation is insufficient to satisfy the withholding tax liability, the
Company may require the Optionee to make a

 

-8-



--------------------------------------------------------------------------------

cash payment to cover such liability as a condition of exercise of this Option.
Upon a resale of such shares by the Optionee, any difference between the sale
price and the fair market value of the shares on the date of exercise of the
Option will be treated as capital gain or loss.

 

13. Acceleration Upon Change of Control. Notwithstanding provisions of
Section 3(a) with respect to Option exercisability, in the event of a Change of
Control of SGI, this Option shall automatically become exercisable in full if,
within twenty-four (24) months after a Change of Control Date, (i) the Optionee
is involuntarily terminated by the Company or any successor company
(hereinafter, the “Employer”) without Cause or (ii) the Optionee voluntarily
resigns from the Employer for Good Reason.

 

14. Definitions. For purposes of Section 13, the terms “Cause,” “Change of
Control,” “Change of Control Date,” and “Good Reason” shall have the meanings
set out below:

 

(a) “Cause” means the termination of employment of an Optionee shall have taken
place as a result of:

 

(i) an act or acts of dishonesty undertaken by such Optionee and intended to
result in gain or personal enrichment of the Optionee, or

 

(ii) persistent failure to perform the duties and obligations of such Optionee
which is not remedied in a reasonable period of time after receipt of written
notice from the Employer, or

 

(iii) violation of confidentiality or proprietary information obligations to or
agreements entered into with the Employer, or

 

(iv) use, sale or distribution of illegal drugs on the Employer’s premises, or

 

(v) threatening, intimidating, or coercing or harassing fellow employees, or

 

(vi) the conviction of such Optionee of a felony.

 

(b) “Change of Control” of SGI means:

 

(i) the acquisition by any Person (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)) as Beneficial
Owner (as such term is used in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of the outstanding shares of capital stock of SGI’s then outstanding
securities with respect to the election of the directors of the Board.

 

-9-



--------------------------------------------------------------------------------

(ii) During any period of three (3) consecutive years individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a Director of the Board subsequent to the date of the NOTICE
whose election, or nomination for election by SGI’s shareholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of any individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Board, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) shall be, for these purposes, considered as though such person were a
member of the Incumbent Board.

 

(c) “Change of Control Date” means the effective date of the Change of Control
or such date which the Board shall, by resolution, deem to be the Change of
Control Date.

 

(d) “Good Reason” for voluntary resignation means (i) the Employer reduces by
ten percent (10%) or more the Optionee’s compensation at the rate in effect
immediately prior to the Change of Control or (ii) without the Optionee’s
express written consent, the Employer requires the Optionee to change the
location of his or her job or office, so that he or she will be based at a
location more then fifty (50) miles from the location of his or her job or
office immediately prior to the Change of Control. For these purposes,
“Compensation” includes base salary, exclusive of bonus, incentive compensation
and shift differential, paid by the Employer as consideration for the Optionee’s
service.

 

-10-